Opinion filed June 21, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-10-00143-CR
                                          __________

                         SANTOS ALMANZA, JR., Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 441st District Court
                                     Midland County, Texas
                                 Trial Court Cause No. CR36906


                              MEMORANDUM OPINION
       Santos Almanza, Jr. appeals his conviction by a jury of the offense of aggravated
robbery. The jury, finding enhancement paragraphs to be true, assessed his punishment at forty
years in the Texas Department of Criminal Justice, Institutional Division. Almanza contends in a
single issue on appeal that the evidence is insufficient to support a finding that he used a deadly
weapon. We affirm.
       The standard of review for an appellate court in evaluating the sufficiency of the evidence
is to determine whether any rational finder of fact could have found the existence of the elements
of the offense beyond a reasonable doubt after viewing all of the evidence in a light most
favorable to the verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979).
       Jonathan Lopez testified that, in the early morning of December 9, 2009, after he had
closed down his father’s bar and driven to the house of a friend, a man who had been at the bar
earlier attacked him with a knife while demanding that he give him his money. He identified
Almanza as his attacker. He said that Almanza had the knife to his throat. He related that, after
he pulled the knife off a little, Almanza put it back toward his throat but that, instead of getting
his throat, Almanza poked him right “here.” He said that, after a further struggle in which he
sought to choke Almanza, Lopez felt Almanza start to go down. According to Lopez, at that
point, Almanza started to do “this” with the knife. He said that was when Almanza cut him “up
here” on top. He indicated that, after that, he felt his face and his head get real warm with all the
blood “starting to come down.” Lopez testified that, when he “went like this,” his whole hand
was just red.
       Lopez related that he was able to knock on his friend’s door and that, when his friend
answered, Almanza ran away. Lopez said he told his friend he had been robbed or “tried to have
been robbed” and then told his friend to hurry up and call the ambulance because he did not want
to die. He indicated he was scared for his life because he kept seeing blood “coming down.”
       Lopez testified that, at the hospital, they cleaned him up and gave him sixteen staples, as
opposed to stitches. He said the injuries were painful and that he still had scars on his head and
throat. Photographs were introduced, which included pictures of Lopez’s blood in the street, a
picture of Lopez’s blood on the door of his vehicle, pictures of Lopez’s blood on the driver’s seat
of his vehicle, and a picture of Lopez’s blood on the railing of his vehicle. Other photographs
introduced included a picture of the cut on Lopez’s throat, the wound where Almanza poked
Lopez after Lopez tried to push him off, and the cut on top of Lopez’s head. Lopez said he
thought he was going to die if the ambulance did not get there; he just kept seeing blood coming
down in his face from his head.
       We hold that the evidence is sufficient to support the conviction by showing that Lopez
was robbed and showing that Almanza exhibited and used a deadly weapon. In urging that the
evidence is insufficient to show that he exhibited and used a deadly weapon, Almanza notes that
Lopez never described the knife, which was never discovered; that there was no testimony that
the knife was a “deadly weapon” or that it was capable of causing serious bodily injury or death;
and that there was no testimony that Lopez suffered serious bodily injury. Rather than citing
cases where the evidence has been held insufficient to show that a knife was a deadly weapon,

                                                 2
Almanza seeks to show variances in fact from cases where the evidence was held to be
sufficient.
        A knife is a deadly weapon if it is designed, made, or adapted for the purpose of inflicting
death or serious bodily injury or if, in the manner of its use or intended use, it is capable of
causing death or serious bodily injury. TEX. PENAL CODE ANN. § 1.07(a)(17) (West Supp. 2011).
“Serious bodily injury” means bodily injury that creates a substantial risk of death or that causes
death, serious permanent disfigurement, or protracted loss or impairment of the function of any
bodily member or organ. TEX. PENAL CODE ANN. § 1.07(a)(46) (West Supp. 2011). When we
consider all of the evidence, including the deep wound to Lopez’s head, the wound to his throat,
and the extensive bleeding he suffered, we hold that a rational jury could have found that, in the
manner of its use or intended use, the knife used by Almanza was capable of causing death or
serious bodily injury. Nowhere in his discussion of the insufficiency of the evidence does
Almanza mention evidence of the profuse amount of blood lost by Lopez as a result of the
injuries that he inflicted.
        Almanza appears to assert that the evidence is insufficient because there is no expert
testimony to show that the weapon he used was a deadly weapon. However, under similar facts,
the Texas Court of Criminal Appeals has held that the evidence was sufficient to show a knife
was a deadly weapon even without the knife being introduced into evidence and without medical
testimony as to the nature of the wounds. See Limuel v. State, 568 S.W.2d 309, 312 (Tex. Crim.
App. 1978). We overrule Almanza’s sole issue on appeal.
        The judgment of the trial court is affirmed.


                                                                    PER CURIAM
June 21, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill.1




        1
         John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                              3